Citation Nr: 0826658	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.C.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.  

In February 2004, the appellant presented testimony before a 
Decision Review Officer (DRO).  In May 2005, the appellant 
presented testimony at a hearing conducted by the use of 
video conferencing equipment at the Nashville RO before the 
undersigned Veterans Law Judge (VLJ) sitting in Washington, 
D.C.  Transcripts of both hearings are in the veteran's 
claims folder.

In a letter dated in November 2006, the Board referred the 
case for an independent expert medical opinion (IME).  After 
receiving a copy of the December 2006 IME, the appellant 
submitted additional evidence and requested that the appeal 
be remanded to the RO for adjudication.  In April 2007, the 
Board remanded the appeal and the RO issued a supplemental 
statement of the case (SSOC) in December 2007.  After 
reviewing the December 2006 IME and the additional 
development, the Board concludes that all questions asked in 
the November 2006 request were substantially addressed in the 
IME and will proceed with consideration of the appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with). 

Although the April 2007 remand characterized the issue on 
appeal as two separate issues, entitlement to service 
connection for cause of the veteran's death and DIC under the 
provisions of 38 U.S.C.A. § 1151, the appellant is only 
contending that she is entitled to DIC under the provisions 
of § 1151.  Furthermore, that is the only issue that has been 
addressed by the RO.  Consequently, the issue has been 
recharacterized as reflected above.

Additionally, the Board notes that in an October 1998 rating 
decision, the veteran was denied entitlement to service 
connection for the residuals of bilateral wrist fractures to 
include neuropathy and loss of use; a back condition; and 
anxiety and depression.  On a Form 9, received by VA in July 
1999, the veteran submitted what can be construed as a notice 
of disagreement (NOD) with the denial of the aforementioned 
issues.  However, in a December 1999 letter, the RO 
interpreted the July 1999 correspondence as an untimely 
substantive appeal of the May 1998 rating decision which 
denied entitlement to service connection for bilateral 
hearing loss.  As it appears that these issues were pending 
before the veteran's death in June 2002, the Board refers 
these matters to the RO for any necessary development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran was not service-connected for any disability 
during his lifetime.

3.  The veteran's death certificate indicates that he died in 
June 2002 and his immediate cause of death was 
cardiopulmonary arrest due to or as a consequence of advanced 
carcinoma of the esophagus.  

4.  The veteran's cause of death has not been shown to be the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA health care providers, nor does the evidence show 
that a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the recurrence of the veteran's cancer 
at an earlier time. 


CONCLUSION OF LAW

The requirements for dependency and indemnity compensation 
under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death as a result of 
treatment received from a Department of Veterans Affairs 
Medical Center/facility (VAMC) have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.312, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the appellant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the appellant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the appellant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
appellant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Moreover, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, section 5103(a) notice 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in a January 2003 letter issued prior to the 
initial decision on the claim, the RO notified the appellant 
of the information and evidence needed to substantiate and 
complete a claim of service connection for the cause of the 
veteran's death, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
The letter also advised the appellant what was necessary to 
substantiate her claim under 38 U.S.C.A. § 1151.  The Board 
finds that the content of the January 2003 VCAA letter is 
sufficient to comply with the holding in Hupp.  In this 
regard, the Board notes that the veteran was not service-
connected for any disability during his lifetime, nor did the 
appellant contend.  Further, the appellant has not argued 
that the cause of the veteran's death was incurred during his 
period of service.  Rather, she asserted that the cause of 
the veteran's death was the result of the VA's failure to 
provide him proper treatment.  The January 2003 letter 
informed the appellant that in order to substantiate her 
claim, she needed to provide medical evidence showing a 
reasonable possibility that the death was the result of or 
was aggravated by treatment at a VA medical facility.  In 
this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection for cause of 
the veteran's death is being denied, and therefore no rating 
or effective date is being assigned.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

VA has also satisfied its duty to assist the appellant at 
every stage of this case.  All available service treatment 
records as well as all identified VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claim.  An IME was obtained 
in December 2006.  VA has also assisted the appellant and her 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to the claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.



LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there was resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Under certain circumstances 38 U.S.C.A. § 1151(a) grants 
compensation and DIC for a qualifying disability or death of 
a veteran in the same manner as if such disability or death 
were service-connected.  See also 38 C.F.R. § 3.361 (2007).  
For claims filed after October 1, 1997, the disability or 
death must be caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran by VA, and 
the proximate cause of the disability or death was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  In determining whether disability or death 
resulted from disease or injury or aggravation of an existing 
disease or injury suffered as a result of VA care, the 
evidence must show actual causation rather than coincidental 
occurrence.  38 C.F.R. § 3.361(c)(1).  Finally, the 
disability or death must not be the result of the veteran's 
failure to follow properly given medical instructions.  38 
U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

The VA's General Counsel has held that under the provisions 
of 38 U.S.C. § 1151 benefits may be paid for disability or 
death attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination. Disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the VA 
treatment or examination only if a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death. The General Counsel's opinion 
went on to explain that the factual elements necessary to 
support a claim based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant. As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered. VAOPGCPREC 5-2001 
(Feb. 5, 2001). The Board is bound by the precedent opinions 
of VA's General Counsel. 38 C.F.R. § 19.5 (2007). While the 
General Counsel Opinion addressed a prior version of 38 
U.S.C.A. § 1151, the Board sees no alteration in the current 
version that would render the application of this holding 
inapplicable. Moreover, this was later codified under 
regulation: Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease 
or injury for which the care or treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2) (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC pursuant to the provisions 
of 38 U.S.C.A. § 1151.  The medical evidence of record does 
not show that the veteran's cause of death was due to 
carelessness, negligence, lack of proper skill, error in 
judgment or some instance of fault on the part of VA in 
furnishing medical care or that the outcome of the treatment 
was an event not reasonably foreseeable.  It also does not 
show that a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the recurrence of the veteran's cancer 
at an earlier time.

The veteran's death certificate indicates that he died in 
June 2002.  His immediate cause of death was cardiopulmonary 
arrest due to or as a consequence of advanced carcinoma of 
the esophagus.  At the time of the veteran's death, service 
connection had not been established for any disability.  
Further, the appellant is not contending that the veteran's 
death is directly related to his service.  Rather, she 
asserts that the veteran was not afforded chemotherapy or 
other necessary treatment by VA and that improper medical 
treatment on the part of VA caused the spreading of the 
veteran's cancer which led to his death.  During her February 
2004 DRO hearing, the appellant testified that Dr. D.K. 
stated that the veteran should have had chemotherapy before 
and after his January 2000 surgery.  Most recently during the 
May 2005 hearing, the appellant testified that the veteran 
was misdiagnosed with a hernia that turned out to be the 
spread of his cancer.  As such, the Board will consider the 
issue of whether the appellant is entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151.  



The evidence of record reflected that in January 2000, the 
veteran underwent an Ivor Lewis esophagectomy.  The 
postoperative diagnosis was esophageal adenocarcinoma.  A 
March 2000 treatment entry reflected that the veteran had 
come through the surgery beautifully and had an extensive 
resection of everything that could be found.  In August 2000, 
when the veteran presented for evaluation of his bilateral 
inguinal hernias, it was noted that he was status post gastro 
esophageal adenocarcinoma resection in January 2000 with 
positive nodes and a repeat biopsy in July 2000 was negative.  
Further, it was indicated that due to the veteran's medical 
condition (unable to walk, poor health, past cerebrovascular 
accident), it was felt that the risks of surgery for his 
hernias outweighed the benefits at that time.  A six month 
follow up was scheduled to see if the veteran's condition 
changed.  In January 2001, the veteran stated that he was not 
bothered by his hernias and did not want surgery at that 
point.  The veteran was told to return to the clinic if pain, 
discoloration, or blood in the stools occurred.  

In July 2001, there was no evidence of recurrent disease and 
his hernias were noted to be mildly symptomatic but easily 
reducible.  The plan was to re-evaluate for the status of the 
esophageal disease and to consider repair under local 
anesthesia if he continued to be disease free.  Problems with 
an inguinal hernia prompted CT in August 2001 which showed a 
new mass found on the left renal vein that was thought to be 
a metastatic esophageal carcinoma.  The plan was to get 
evaluation by surgical oncology, although it was very 
unlikely that an attempt at resection would be considered, 
and to schedule a biopsy.  The possibility of chemotherapy 
was broached with the veteran as the most likely treatment 
option.  A December 2001 note reflected that biopsies from a 
September 2001 EGD showed no evidence of local recurrence of 
the esophageal cancer.  The results of the second biopsy in 
January 2002 revealed adenoca consistent with prior 
esophageal cancer.  The doctor documented that he discussed 
the diagnosis, prognosis, and treatment options including 
chemotherapy or comfort measures only and the veteran was 
leaning towards no active treatment.  

In February 2002, the veteran was noted to be unhappy with 
the prognosis of adenocarcinoma that was metastatic from 
prior gastric/esophageal cancer and did not understand why 
the doctors would not operate.  The plan was to schedule a 
surgery clinic follow-up consultation and for the veteran to 
keep his scheduled hematology/oncology appointment in March.  
The veteran was advised to take his family members with him 
in order to have his health issues regarding treatment vs. 
comfort measures explained.  A February 2002 psychology note 
reflected that the appellant expressed confusion and anger 
because if they could do the extensive surgery that the 
veteran had before, she did not understand why they could not 
do the surgery to remove the new tumor.  Additionally, she 
did not believe the doctors understood how active and 
involved her husband was when they stated that they did not 
think he could stand the chemotherapy course.  She felt like 
the veteran was told to go home and die.  

A February 2002 surgery consultation entry indicated that 
exploratory laprotomy with possible excision of the 
adenocarcinoma would not provide any survival benefit.  The 
veteran's condition and prognosis was discussed in detail and 
he was seen and evaluated by the chief surgical resident.  A 
March 2002 entry stated that the veteran had an inoperable 
diagnosis and that the prognosis and possible role of 
chemotherapy as a palliative treatment had no proven survival 
benefit.  The veteran expressed his decision again not to 
take chemotherapy due to the risk of side effects and limited 
potential benefits.  After initially expressing an interest 
in Hospice, the veteran and his wife felt he did not need 
Hospice at that time.  The veteran ended treatment at VA in 
March 2002.

In April 2002, the veteran was referred to J.M.C.G.H. for 
evaluation of abdominal discomfort and progressive weight 
loss.  An April 2002 CT scan of the abdomen demonstrated a 
very large central tumor mass apparently rising in the 
mesentery with intimate involvement of multiple loops of the 
small bowel but no evidence of obstruction.  An April 2002 
record from J.M.C.G.H. indicated that Dr. D.K. did not 
recommend chemotherapy or radiation therapy because the 
probability of benefit from any anticancer therapy was 
minuscule with the high likelihood of serious toxicity.  
Instead he recommended analgesics for pain relief and 
referral to Hospice.  Dr. J.W.G. agreed with Dr. D.K.'s 
recommendations.  Dr. J.W.G. discussed the recommendations 
with the family and arrangements were made accordingly.  The 
veteran died in June 2002.  

In November 2006, the Board asked for an IME to ascertain 
whether VA's medical treatment, or lack of any appropriate 
treatment, caused or contributed to the veteran's death.  
After reviewing the claims file, the examiner concluded that 
the veteran's treatment at VA was appropriate and did not 
contribute to his death.  Further, she did not see any 
evidence of carelessness, negligence, lack of skill, or 
errors in judgment.  The examiner commented that veteran's 
tumor in January 2000 involved the distal esophagus, 
gastroesophageal junction, and the proximal stomach.  
Further, adjuvant chemotherapy administered after resection 
of esophageal cancer has not been proven to improve survival.  
However, a study published in September 2001 did indicate 
that the administration of adjuvant chemotherapy and 
radiation after resection of tumors involving the stomach and 
GE junction did convey a survival benefit.  Significantly, 
the September 2001 study which established this as the 
standard of care was unpublished at the time of the veteran's 
surgery in January 2000. 

The examiner indicated that the August 2001 CT scan finding 
of necrotic metastic node was an incurable disease and that 
no intervention, including surgery or chemotherapy, would 
have offered any hope of cure at that point.  After 
referencing the medical evidence pertaining to the veteran's 
January 2000 surgery until his death in June 2002 as listed 
above, the examiner summarized that after the veteran's 
cancer recurred within the intra-abdominal lymph nodes in 
August 2001, he was not offered resection of the metastatic 
disease as this would have provided no survival benefit.  
Further, the veteran was correctly offered the options of 
chemotherapy or best supportive care.  The veteran declined 
chemotherapy.  In April 2002 at J.M.C.G.H., comfort care and 
Hospice were again recommended.  

In sum, there is no evidence showing that and the proximate 
cause of the veteran's death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination.  The appellant 
does not argue and neither does the evidence show that VA 
furnished care without the veteran's informed consent or that 
the veteran's death was an event not reasonably foreseeable.  
There is no evidence showing that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  In other words, there is no objective 
evidence indicating that a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably should have diagnosed the recurrence of the 
veteran's cancer at an earlier time. Further, to the extent 
that the appellant is arguing that recurrence of the 
veteran's cancer due to the negligence of VA for not 
administering chemotherapy following his January 2000 
surgery, as noted by the December 2006 medical examiner, the 
study which concluded the chemotherapy and radiation conveyed 
a survival benefit was unfortunately not available at the 
time of the veteran's surgery.  

Importantly, despite the appellant's assertions that the 
veteran requested chemotherapy and that Dr. D. K. stated that 
the veteran should have been given chemotherapy before and 
after his January 2000 surgery, the evidence of record does 
not support these contentions.  Moreover, the record 
reflected that the veteran and the appellant were informed of 
the risks associated with chemotherapy as well as the reasons 
surgery following the recurrence of his cancer in August 2001 
was not recommended.  As noted above, a March 2002 notation 
reflected that the veteran elected not to undergo 
chemotherapy.  



For these reasons, the Board finds that the preponderance of 
the evidence is against the appellant's claim for DIC under 
38 U.S.C.A. § 1151.  There is no benefit of the doubt that 
could be resolved in her favor.  There is simply no showing 
of VA fault, negligence, mistreatment, etc., in the veteran's 
death.  In fact, the evidence shows that VA offered him the 
only care considered appropriate when the cancer recurred, 
and the private doctor concurred that those were the only 
options available to the veteran.  Clearly no patient or 
family member wants to accept that there is no treatment 
available for a condition, but that fact does not mean VA was 
at fault.  Accordingly, the Board concludes that DIC for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 is not warranted.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


